Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 22-31 are pending with claims 23-26 withdrawn. Claims 27-31 are examined herein. 

Response to Arguments
Applicant’s arguments with respect to the drawing objections have been fully considered and are not persuasive. 
Applicant argues that one skilled in the art will understand a configuration of the claimed invention from a combination of Fig. 1 and 10 and therefore the drawings show each and every feature of the invention. The examiner respectfully disagrees. Applicant states that Fig. 1 shows a gate body 5. However, Fig. 1 comprises a pit gate (3), a pool portion (1) and the specification states “the pit gate is provided in a connection portion (opening portion 4)” ([0058]). Fig 1, however, does not shown a gate body and does not contain reference number 5. Therefore, it is unclear how the gate body (labeled 5) in Fig. 10 is configured to be used in the pit gate of Fig. 1 since Fig. 10 does not illustrate the any structural connection of the gate body to the pit gate. As such, the drawings do not show each and every feature of the invention. 
Moreover, Applicant provided (pg. 1) paragraph [0085] of the specification. However, paragraph [0085] does not provide support to overcome the drawing objection of the base portion-side stopper portion and the skirt portion-side stopper portion being shown in the same embodiment. As described below, the structural relationship between the two stopper portions is unclear as Fig. 10 and 11 show that the use of either 25 or 26 would prevent the use of the other one. It is unclear how the two stopper portions can be configured in the same embodiment.
Applicant’s arguments, with respect to the rejection(s) of claims under 35 USC 112 have been fully considered and are partially persuasive in view of the amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112. 
Applicant’s arguments, with respect to the rejections of claims under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the base portion-side stopper portion and the skirt portion-side stopper portion must be shown or the feature(s) canceled from the claim(s).  Fig. 10 shows the base portion-side stopper portion (labeled 25) and Fig. 11 shows the skirt portion-side stopper portion (labeled 26). The specification (see [0109]) discloses it is possible to adopt a structure which includes both base portion and skirt portion stopper, it is not shown in the drawing as a single embodiment. No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a pit equipment comprising the pit gate of claim 29 must be shown. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation “as the skirt portion extends from the base portion toward the canal portion” which renders the claim indefinite. The claim previously recites that the skirt portion extends away from the central portion and it is unclear how the skirt portion can simultaneously extend in both directions. 
Claim 28 is indefinite as the cooperative structural relationship (if any) between the base portion-side stopper portion and the skirt portion-side stopper portion of the seal portion is unclear. Fig. 10 shows the base portion-side stopper portion (labeled 25) and Fig. 11 shows the skirt portion-side stopper portion (labeled 26). The structural relationship between the two stopper portions is unclear as Fig. 10 and 11 show that the use of either 25 or 26 would prevent the use of the other one. It is unclear how the two stopper portions can be configured in the same embodiment. 
Claim 31 recites the limitation “the lip portion is moved in a direction protruding from the accommodation recess” which renders the claim indefinite. The phrase “protruding from the accommodation recess” does not have a frame of reference and therefore the direction in which the lip portion is moved is undefined. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 28 recites the limitation “a skirt portion-side stopper portion which is provided in a portion of the skirt portion facing the base portion and protrudes toward the base portion.” As shown in Fig. 10, the skirt portion (labeled 22) is allowed to contact the base-side stopper portion (labeled 21). The skirt portion-side stopper portion (labeled 26) is shown in Fig. 11. As described above, the two stopper portions cannot be configured in the same embodiment and are incompatible. The use of the skirt portion-side stopper would prohibit the skirt portion from being allowed to contact the base portion-side stopper portion as recited in claim 27. Therefore, claim 28 cannot include all the limitations of claim 27 and does not further limit claim 27 as the structural feature is physically incompatible. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuge et al. US Pub 20160141055, in view of Inagi et al. JP 2001164542. 
Regarding claim 27, Tsuge discloses a pit gate (Fig. 3) comprising: 
a gate body (21, 31) which is configured to be inserted between a pool portion (11,12) storing water ([0049]) and a canal portion (13) connected to the pool portion in pit equipment (10) having the pool portion and the canal portion, and is configured to change a flow state of the water ([0056]); and 
a seal portion (22) which is accommodated in a groove-shaped accommodation recess formed in the gate body (Fig. 4, 22 is accommodated in 21) and seals a gap between the gate body on the pool portion side (11) and a wall surface (14) of the pit equipment (10) on the canal portion side (13), 
wherein the seal portion includes 
a base portion (Fig. 4: bottom of 22) which extends along a surface of the accommodation recess (portion inside 21 accommodating 22) closer to the pool portion (bottom of 22 extends along gate frame opposite the wall portion 14C), 
a skirt portion (Fig. 4: diagonal sides of 22) which extends in a direction away from a central portion in the gate body (see Fig. 4) as the skirt portion extends from the base portion toward the canal portion (extends from 21 to 14c).
Tsuge does not explicitly disclose a base portion-side stopper portion. 
Inagi teaches a seal portion (Fig. 2: 9) formed in a gate body (1) and includes a base portion (9a) which extends along a surface of the accommodation recess (4a), a skirt portion (9c) which is formed on the base portion (9c is formed on 9a), a lip portion (end of 9c) is provided on a surface of the skirt portion close to the center portion of the gate body and protrudes in a second direction opposite to the first direction ([0012] “the arcuate tongue piece 9c of the watertight rubber plate 9 has a protruding base portion formed with a width substantially equal to the width of the annular portion 9a” and as shown in Fig. 1, the end of 9c would protrude into and out of the page opposite the horizontal direction 9c extends) in which the skirt portion is extended so as to form a water pressure chamber between the base portion and the lip portion ([0016] “in the shape of the arcuate tongue, when the water pressure is applied from the opposite direction, it is formed in an arc shape so that the water pressure can be used greatly and smoothly”), and a base portion-side stopper portion (9b) which is provided on a side of the base portion (9b is on a side of 9a) away from the center portion of the gate body from the skirt portion (as shown in Fig. 2, 9b extends away from the central portion of a gate body) and protrudes toward the skirt portion (9b protrudes from 5 to 9c), wherein the base portion-side stopper portion is located at a position in which the skirt portion is allowed to contact with the base portion-side stopper portion when the skirt portion is deformed toward the base portion (9c has sufficient structure such that if it was deformed, it would be allowed to contact 9b). It would have been obvious to one of ordinary skill in the art to modify the seal of Tsuge with the seal of Inagi for the predictable advantage of “improving the watertightness and reverse watertightness of a door of a watergate, and a watergate” ([0006]). 
Note on claim 28: As described above, claim 28 is physically incompatible with claim 27. However, in an attempt for compact prosecution the examiner cites the following.
Regarding claim 28, the above-described combination teaches all the elements of the parent claim. Inagi further teaches a skirt portion-side stopper portion (curved portion between 9c and 9b) which is provided in a portion of the skirt portion (bottom of 9c) facing the base portion and protrudes toward the base portion (See Fig. 1). It would have been obvious to one of ordinary skill in the art to modify the seal of Tsuge with the seal of Inagi for the same predictable advantages as described above in claim 27. 
Regarding claim 29, Tsuge discloses pit equipment (Fig. 1: 10) comprising the pit gate according to claim 27 (see above rejection); and the pool portion (11). 
Regarding claim 30, Tsuge discloses a nuclear power facility (Fig. 1: 1) comprising the pit equipment (10) according to claim 29 (see above rejection). 
Regarding claim 31, the above-described combination teaches all the elements of the parent claim. Inagi further teaches wherein, when the skirt portion is deformed toward the base portion, the lip portion is moved in a direction protruding from the accommodation recess and is pressed against a wall surface of the pool portion while holding the water pressure chamber between the base portion and the lip portion ([0014] “when the water pressure increases, the inner side of the arcuate tongue piece 9c is strongly pressed, and the convex shape on the outer side of the arcuate tongue piece 9c comes into close contact with the watertight wall 4a). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646